In the Missouri Court of Appeals
                         Eastern District
                                                DIVISION FOUR

LAURA KELLY-PATEL,                                       )    No. ED107572
                                                         )
           Appellant,                                    )
                                                         )
v.                                                       )     Appeal from the Circuit Court
                                                         )     of St. Charles County
DAVE WENSEL and MIKE WENSEL,                             )    1411-SC00129-01
                                                         )
           Defendants,                                   )
                                                         )     Honorable Ted House
           and                                           )
                                                         )
BANK OF OLD MONROE,                                      )
                                                         )     Filed: October 01, 2019
           Respondent.                                   )


                                                      Opinion

           Laura Kelly-Patel (“Kelly-Patel”) appeals from the trial court’s judgment setting aside a

default judgment entered in her favor and against Bank of Old Monroe (“Bank”). The judgment

vacated an award previously entered in Kelly-Patel’s favor from a garnishment proceeding.

Kelly-Patel contends the trial court erred in setting aside the default judgment because Bank

failed to satisfy the requirements of Rule 74.05(d), 1 namely good cause for failing to timely




1
    All rule references are to Mo. R. Civ. P. (2018), unless otherwise indicated.
answer Kelly-Patel’s interrogatories and a meritorious defense to the garnishment action. We

reverse and remand for proceedings in accordance with this opinion. 2

                                                   Background

        A small claims judgment was entered in favor of Kelly-Patel and against Defendants

Michael and David Wensel (“Wensels”), jointly and severally for $4,738.75. After a judgment

debtor’s examination of the Wensels, two garnishments were issued to Bank on November 7,

2017, along with their respective garnishment interrogatories. Both garnishment orders were

served on Bank on November 14, 2017, at its O’Fallon, Missouri address. The return dates for

both garnishments were December 7, 2017. Bank failed to answer the interrogatories. 3 Kelly-

Patel filed exceptions to Bank’s “non-response” to the interrogatories on October 17, 2018.

After a hearing on these exceptions on October 29, 2018, the trial court entered a default

judgment against Bank for $6,040.91.

        On November 14, 2018, Bank filed a motion to set aside the default judgment and order

pursuant to Rule 74.05(d). In support, Bank stated it had shown good cause why the judgment

should be set aside and that Bank had a meritorious defense because “Plaintiff failed to follow

the Supreme Court Rules to obtain a proper judgment upon the garnishee [Bank].” After

argument, 4 the trial court took Bank’s motion under advisement. On January 10, 2019, the trial

court granted Bank’s motion and issued an order vacating the October 2018 default judgment

“for good cause shown.” This appeal follows.



2
  Bank filed a motion to supplement the legal file, which Kelly-Patel opposed. We ordered the motion taken
with the case. We grant Bank’s motion.
3 We note that, in a letter from Bank to Kelly-Patel’s counsel on October 29, 2018, Bank stated that the set of

garnishment interrogatory answers for Mike Wensel was mailed to Kelly-Patel’s counsel’s office and the court
on December 7, 2017, the return date of the garnishment. However, the purported answers are not dated and
there is no filing or notation in the trial court’s record of these answers, before their filing on November 1, 2018.
There is no dispute that Bank failed to file answers to the interrogatories for Dave Wensel.
4 This hearing was not on the record.


                                                         2
                                           Motion to Dismiss 5

        Following Kelly-Patel’s notice of appeal, this Court ordered her to show cause why this

appeal should not be dismissed for lack of a final, appealable judgment because the January 2019

order was not titled a “judgment.” Kelly-Patel then filed a motion to denominate the January

2019 order as a judgment, nunc pro tunc. On March 18, the trial court granted Kelly-Patel’s

motion and entered an order stating the January 2019 order “is and shall be denominated a

‘judgment[.’]” Kelly-Patel filed a response to the show cause order and submitted the trial

court’s March 18 order in a supplemental legal file. This Court then issued an order finding

“there is now a judgment that complies with Rule 74.01(a).” In its order this Court noted that,

“[w]hile the better practice would have been for the trial court to simply denominate the actual

order in question as a judgment, it is clear he intends for the January 10th order to be a

judgment.” Nevertheless, Bank filed a subsequent motion to dismiss this appeal due to lack of a

final, appealable judgment. Kelly-Patel did not file an independent response to Bank’s motion

and instead responded in Point II of her appellate brief. This Court entered an order directing

Bank’s motion to dismiss be taken up with the merits of this appeal.

        Under Rule 74.05(d), a motion to set aside a default judgment is an independent

proceeding and, as such, a judgment denying such motion is eligible for immediate appellate

review. Saturn of Tiffany Springs v. McDaris, 331 S.W.3d 704, 708-09 (Mo. App. W.D. 2011).

However, a judgment denying a motion to set aside a default judgment must still meet the




5
  Because we lack jurisdiction without a final, appealable judgment, we address this point first. See Velocity
Invs., LLC v. Korando, 291 S.W.3d 322, 323 (Mo. App. E.D. 2009) (“To invoke appellate jurisdiction, the order
of the trial court must be a final judgment”).


                                                      3
requirements of a judgment under Rule 74.01(a) to be properly appealable. 6 Cook v. Griffitts,

498 S.W.3d 855, 858 (Mo. App. W.D. 2016). Rule 74.01(a) provides in relevant part that “[a]

judgment is entered when a writing signed by the judge and denominated ‘judgment’ or ‘decree’

is filed.” Mo. R. Civ. P. 74.01(a).

        It is clear the trial court’s original January 2019 order did not meet Rule 74.01(a)’s final

judgment requirements. However, the trial court’s March 18 order retitled the January order a

“judgment” under the mistake-correcting nunc pro tunc process codified in Rule 74.06(a).

Although “[t]he nunc pro tunc process is generally an inappropriate mechanism to convert an

order into a judgment,” an appeal may proceed when it is clear the trial court intended to finalize

the judgment for purposes of appeal by entering a nunc pro tunc order denominating a previous

order as a judgment. Chastain v. Geary, 539 S.W.3d 841, 846 (Mo. App. W.D. 2017). Here, the

trial court manifested clear intent that the January 10 order be a judgment that was final for

purposes of appeal; at the time of the trial court’s March 18 order stating the January 10 order “is

and shall be” a judgment, the trial court was well aware of the appeal taken from that order.

        To the extent Bank argues the trial court’s judgment vacating the default judgment is not

a final, appealable judgment because “Appellant still has the opportunity to obtain proper relief

under the Missouri Supreme Court Rules,” this argument is misplaced. A motion to set aside a

default judgment pursuant to Rule 74.05(d) is an independent proceeding. Thus, that

independent proceeding may have a final, appealable judgment without resolving all of the

underlying issues between the parties. Because the default judgment was vacated and the




6
 We recognize the Missouri Supreme Court’s recent decision in Meadowfresh Sols. USA, LLC v. Maple Grove
Farms, LLC, 578 S.W.3d 758 (Mo. banc 2019). The Meadowfresh court did not address the applicability of
Rule 74.01(a)’s requirements to denials of Rule 74.05(d) motions, and therefore does not affect our analysis.


                                                     4
garnishment proceeding would have continued on the merits of this case, the issues between the

parties remain unresolved.

         Because the January 10 order 7 was intended as a final, appealable judgment and is now

denominated as such, we deny Bank’s motion to dismiss.8

                                                   Discussion

                                                      Point I

         In her first point on appeal, Kelly-Patel contends the trial court erred in setting aside the

default judgment because Bank failed to satisfy the requirements of Rule 74.05(d). Specifically,

Kelly-Patel argues Bank’s motion to set aside the judgment was unverified and not supported by

any evidence, testimony, or affidavits establishing good cause and a meritorious defense. We

agree.

         We review a trial court’s decision on a Rule 74.05(d) motion to set aside a default

judgment for abuse of discretion. In re marriage of Callahan, 277 S.W.3d 643, 644 (Mo. banc

2009). Because public policy favors resolution on the merits, Missouri appellate courts afford

trial courts broader discretion when granting a motion to set aside a default judgment than when

denying such a motion. Id.; Brungard v. Risky’s Inc., 240 S.W.3d 685, 686-87 (Mo. banc 2007).

         Rule 74.05(d) provides that a default judgment may be set aside “[u]pon motion stating

facts constituting a meritorious defense and for good cause shown.” Mo. R. Civ. P. 74.05(d).



7
  A final, appealable judgment was entered in this case on the date of the trial court’s March 18 order nunc pro
tunc. See Chastain v. Geary, 539 S.W.3d 841, 847 (Mo. App. W.D. 2017). Although this date renders Kelly-
Patel’s notice of appeal premature, a premature notice of appeal “shall be considered as filed immediately after
the time the judgment becomes final for the purposes of appeal.” Mo. R. Civ. P. 81.05(b) (2019); see also
Coleman v. Coleman, 187 S.W.3d 331, 333 (Mo. App. E.D. 2006) (citing Rule 81.05(b)).
8 Additionally, we note it is improper for Bank to attack the merits of the trial court’s judgment setting aside the

default judgment or the propriety of the garnishment action itself in this motion to dismiss challenging the lack
of a final, appealable judgment. Similarly, we cannot consider the affidavit from Bank’s CFO attached to the
motion because it was not first presented to the trial court, and it does not support the narrow issue on this motion
to dismiss.

                                                         5
“Where the motion to set aside the default judgment lacks facts relevant and material to a

showing of good cause and a meritorious defense, a defendant is not entitled to have a default

judgment set aside.” McGee v. City of Pine Lawn, 405 S.W.3d 582, 586 (Mo. App. E.D. 2013).

Bare conclusory statements fail to meet Rule 74.05(d)’s pleading standard. Hinton v. Proctor &

Schwartz, Inc., 99 S.W.3d 454, 458 (Mo. App. E.D. 2003). Further, a motion to set aside a

default judgment under Rule 74.05(d) “does not prove itself” and must be verified or supported

by proper affidavits or sworn testimony. In re marriage of Callahan, 277 S.W.3d at 644; Saturn

of Tiffany Springs, 331 S.W.3d at 713 (“[N]otwithstanding Rule 74.05(d)’s facial silence on the

subject, … it requires motions to set aside default judgments to be supported by verification, by

affidavits, or by sworn testimony, establishing facts (not conclusory statements) sufficient to

permit a trial court to find good cause and a meritorious defense”). In fact, “[e]ven if a motion

contains sufficient allegations of fact to support setting aside a judgment, the motion cannot

normally be granted unless it is verified, or supported by affidavits or sworn testimony ….”

Bryant v. Wahl, 502 S.W.3d 9, 13 (Mo. App. W.D. 2016) (internal quotation omitted). The

moving party bears the burden of convincing the trial court it is entitled to have the default

judgment set aside. Hinton, 99 S.W.3d at 458.

       Here, the trial court’s decision granting Bank’s motion to set aside the default judgment

in the absence of verification, affidavits, or sworn testimony was an abuse of discretion. This

Court’s decision in Plasmeier v. George controls. 575 S.W.3d 485 (Mo. App. E.D. 2019). In

Plasmeier, this Court found an abuse of discretion when the trial court granted a Rule 74.05(d)

motion to set aside a default judgment that was unverified and not supported by any affidavit or

sworn testimony. Id. at 487. There was no dispute that the movant did not produce any affidavit

or sworn testimony in support of his motion and the motion itself was unverified. Id. Movant’s



                                                 6
motion only contained “three entirely conclusory allegations that no service occurred, that

service was improper, and disputing the amount of [Appellant’s] damages.” Id. Because movant

failed to follow Rule 74.05(d)’s requirements, this Court found the trial court abused its

discretion in granting movant’s motion to set aside the default judgment. Id. at 488.

       Here, like in Plasmeier, it is undisputed that Bank neither produced affidavits or sworn

testimony nor verified its motion. However, Bank contends the legal file before the trial court

was sufficient, competent evidence on which the trial court could properly base its decision to

vacate the default judgment. We reject this argument as contrary to established Missouri

precedent specifically requiring a verified motion, proper affidavit, or sworn testimony. See

Plasmeier, 575 S.W.3d at 487 (collecting cases); see also Court of 5 Gardens Condo. Ass’n v.

10330 Old Olive, LLC, 326 S.W.3d 834, 837 (Mo. App. E.D. 2010) (“Where the motion to set

aside a judgment is unverified and unsupported by affidavits or sworn testimony, the circuit

court has no basis for granting the motion”) (internal quotation omitted).

       Further, Bank’s motion to set aside the default judgment contained only vague assertions

and conclusory statements that are insufficient to show good cause or a meritorious defense. See

Plasmeier, 575 S.W.3d at 487. Bank’s meritorious defense and good cause were alleged

together in four paragraphs that: (1) quoted Rule 90.08 without any supporting facts or

arguments; (2) noted the time for filing exceptions under Rule 90.07(c) is twenty days after

service of answers or return date of the writ; (3) stated Kelly-Patel’s exceptions were served on

Bank’s O’Fallon branch, which was not the bank branch listed on Casenet; and (4) noted Bank

“provided information to [Kelly-Patel’s] counsel regarding the answers to such Interrogatories

that answers were served on one set of Interrogatories which were served on a garnishment for




                                                 7
this case on the same date.” 9 The motion failed to explain how these conclusory statements

constituted good cause or a meritorious defense and failed to allege any specific supporting facts.

These statements are insufficient to meet Bank’s burden of establishing its entitlement to have

the default judgment set aside.

        Because Bank’s motion wholly failed to meet Rule 74.05(d)’s pleading requirements, it

was not entitled to have the default judgment set aside and we must reverse the trial court. See

Snelling v. Reliance Auto., Inc., 144 S.W.3d 915, 918 (Mo. App. E.D. 2004). As the Plasmeier

court noted, “[o]n its face, the result here may seem harsh.” Plasmeier, 575 S.W.3d at 488.

However, while recognizing Missouri courts disfavor default judgments, we cannot disregard

“the countervailing and fundamental policy on which the administration of justice rests—that

parties obey and respect orders of the court to appear or respond or otherwise to take some

action.” Id.; see also Irvin v. Palmer, __ S.W.3d __, 2019 WL 1997615 at *4 (Mo. App. E.D.

2019) (“[A]lthough the law favors a trial on the merits, … the law defends with equal vigor the

integrity of the legal process and procedural rules and, thus, does not sanction the disregard

thereof”). Here, Bank defaulted by failing to answer interrogatories as required by Rule 90.07(b)

and subsequently “failed to adhere to Rule 74.05’s straightforward and relatively unburdensome

requirements.” Plasmeier, 575 S.W.3d at 488. This failure is fatal to Bank’s motion to set aside

the default judgment.

        Point I is granted. 10


9
  The “information” referenced is a letter from Bank to Kelly-Patel’s counsel on October 29, 2018, the same day
that default judgment was entered. Answers to one set of garnishment interrogatories were attached to this letter,
which purportedly had been mailed to Kelly-Patel’s counsel’s office on December 7, 2017, the return date of the
garnishment.
10 Bank also argues the trial court lacked subject matter jurisdiction over this garnishment proceeding due to

Kelly-Patel’s failure to follow proper procedures to obtain a default judgment under Rule 90. In support, Bank
primarily cites to Miller v. N. Am. Ins. Co., 195 S.W.3d 529, 530 (Mo. App. W.D. 2006) (finding the trial court
lacked jurisdiction over a garnishment action when garnishor failed to file exceptions within the time limit
proscribed by the rules and, therefore, the appellate court likewise lacked jurisdiction to hear the appeal).

                                                        8
                                                    Conclusion

         The trial court’s judgment is reversed and the cause remanded to the trial court for reentry

of the default judgment in favor of Kelly-Patel.



                                                               _________________
                                                                Robin Ransom, J.

         James M. Dowd, P.J., and
         Gary M. Gaertner, Jr., J., concur.




Reliance on Miller’s jurisdictional analysis is misplaced, because it was decided before our Supreme Court’s
clarification of jurisdiction in J.C.W. ex rel. Webb v. Wyciskalla, 275 S.W.3d 249 (Mo. banc 2009), which
“emphatically distinguishe[d] between a circuit court’s statutory limitation to act as opposed to a lack of
jurisdiction.” St. Louis Cty. v. Berck, 322 S.W.3d 622, 627 (Mo. App. W.D. 2010). To the extent that Bank
argues the trial court lost jurisdiction because Kelly-Patel failed to follow the procedures of Rule 90, this
argument fails under our understanding of jurisdiction after Webb. Webb clarified that two types of jurisdiction
exist in Missouri, both of which are constitutionally derived: subject matter and personal jurisdiction. Webb,
275 S.W.3d at 252-54. The Missouri constitution provides that circuit courts have “original jurisdiction over all
cases and matters, civil and criminal.” Mo. Const. art. V, sec. 14. Thus, the only question affecting subject
matter jurisdiction is whether the case at issue is civil or criminal. Webb, 275 S.W.3d at 254. Statutory
limitations and procedural restrictions do not affect this analysis. Id.; see also AMG Franchises, Inc. v. Crack
Team USA, Inc., 289 S.W.3d 655, 660 (Mo. App. E.D. 2009) (“While a circuit court’s authority to render a
‘particular’ judgment in a ‘particular’ case may be limited by statute or otherwise, this limitation does not call
into question the court’s subject matter jurisdiction, but only the court’s limited authority to act in the particular
case at hand”). Failure to follow procedural requirements does not divest a court of subject matter jurisdiction,
best understood as the court’s authority to hear the general issue presented; instead, this failure merely affects
the court’s authority to render a judgment in that particular case. See, e.g., AMG Franchises, Inc. v. Crack Team
USA, Inc., 289 S.W.3d 655, 660 (Mo. App. E.D. 2009); Berck, 322 S.W.3d at 627 (finding the trial court erred
in dismissing a condemnation case after concluding it lacked jurisdiction due to a statutory limitation);
Karrenbrock Constr., Inc. v. Saab Auto Sales & Leasing, Inc., 540 S.W.3d 899, 902 (Mo. App. E.D. 2018)
(distinguishing jurisdiction from “jurisdictional competence” after Webb, and finding the trial court had
jurisdiction over a mechanic’s lien action despite respondent’s failure to follow statutory pleading and evidence
requirements). Accordingly, any failure of Kelly-Patel to follow the requirements of Rule 90 and Chapter 525,
RSMo., does not implicate the trial court’s subject matter jurisdiction.

                                                          9